 



Exhibit 10.35
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (“Amendment”) is dated as of August 28, 2007
(the “Effective Date”) and is entered into between BRITANNIA HACIENDA VIII LLC,
a Delaware limited liability company (“Landlord”) and ALEXZA PHARMACEUTICALS,
INC. a Delaware corporation (“Tenant”), with reference to the following facts:
Recitals
     A. Landlord and Tenant are parties to a Lease dated as of August 25, 2006
(the “Initial Lease”), covering premises consisting of the building commonly
known as 2091 Stierlin Court (the “Initial Premises”) in the Britannia Shoreline
Technology Park in Mountain View, California, containing approximately 65,604
square feet of space. The term of the Initial Lease is scheduled to expire on
March 31, 2018, subject to two 5-year renewal options as set forth in the
Initial Lease.
     B. Landlord and Tenant are parties to a First Amendment to Lease dated as
of May 4, 2007 (the “First Amendment”) covering premises consisting of the
building commonly known as 2023 Stierlin Court (the “Expansion Premises”) in the
Britannia Shoreline Technology Park in Mountain View, California, containing
approximately 41,290 square feet of space. Tenant’s occupancy of the Expansion
Premises will occur on a phased basis as more particularly set forth in the
First Amendment, and the term of that occupancy is the remainder of the term of
the Initial Lease (subject to the renewal described above).
     C. Landlord and Tenant wish to amend the Lease to provide an increase in
the Tenant Improvement Allowance to be provided by Landlord with respect to the
Initial Premises, subject to and as more particularly set forth in this
Amendment.
     D. For purposes of this Amendment and of the Initial Lease as modified by
this Amendment, the term “Lease” means the Initial Lease as modified by the
First Amendment and this Amendment; the term “Initial TI Allowance” means the
Tenant Improvement Allowance of up to $8,331,708 as provided in the Initial
Lease; the term “Lease Year” means a twelve (12) month period commencing on the
Rent Commencement Date or on an anniversary of the Rent Commencement Date, as
applicable; and the term “Rent” means the monthly minimum rent payable with
respect to the Initial Premises under Section 3.1 (a) of the Initial Lease.
Capitalized terms used in this Amendment as defined terms but not specifically
defined in this Amendment have the meanings assigned to such terms in the
Initial Lease.
Agreement
     NOW, THEREFORE, in consideration of the recitals above, the mutual
agreements contained in this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
     1. Increase in Tenant Improvement Allowance. Subject to Section 3 of this
Amendment, from and after the Effective Date, the Tenant Improvement Allowance,
as defined in Section 3 of the Workletter attached to the Initial Lease as
Exhibit B, is hereby increased by

 



--------------------------------------------------------------------------------



 



an amount of up to $100.60 per square foot of the Initial Premises for
construction of tenant improvements in the Initial Premises, and the aggregate
available amount of such increase ($6,600,000) is referred to in this Amendment
as the “Additional TI Allowance.” Except as specifically set forth in this
Amendment, the Additional TI Allowance and Tenant’s use thereof toward the Cost
of Improvements of Tenant Improvements are subject to all the terms and
conditions applicable to the Tenant Improvement Allowance and the use thereof
under the Initial Lease, including (without limitation) those terms and
conditions contained in the Workletter. For example, (i) in no event shall the
Additional TI Allowance be used or useable by Tenant for any cost or expense
associated with any moveable furniture, trade fixtures or personal property, and
(ii) the cost of any refurbishments, alterations or improvements made by Tenant
that are not eligible for expenditure of Additional TI Allowance funds, and any
amount by which the cost of permissible refurbishments, alterations and
improvements made by Tenant exceeds the available Additional TI Allowance, shall
be Tenant’s sole cost and expense. For the avoidance of doubt, in no event shall
the Additional TI Allowance be used or useable by Tenant for any cost or expense
associated with the Expansion Premises.
     2. No Effect on Other Tenant Improvement Allowances. The terms and
conditions applicable to the Initial TI Allowance shall remain unchanged and are
not modified by this Amendment. For example, the date on which the Initial TI
Allowance expires shall be the date that is one year after the Rent Commencement
Date, as provided in the Initial Lease. Likewise, the terms and conditions
applicable to the Expansion Premises TI Allowance, as defined in the First
Amendment, shall remain unchanged and are not modified by this Amendment.
     3. Expiration of Additional TI Allowance. The Tenant is entitled to the
Additional TI Allowance as set forth in this Amendment but is not required to
use any portion or all of the Additional TI Allowance. Any portion of the
Additional TI Allowance that has not been claimed or drawn by Tenant as of
March 31, 2008 shall expire and shall no longer be available to Tenant
thereafter.
     4. Availability of Additional TI Allowance. The Additional TI Allowance
shall be available to Tenant in three tranches. The “First Tranche” means any
portion of the first $2,600,000 of the Additional TI Allowance actually used by
Tenant. The “Second Tranche” means any portion of the next $2,000,000 of the
Additional TI Allowance actually used by Tenant. The “Third Tranche” means any
portion of the final $2,000,000 of the Additional TI Allowance actually used by
Tenant
     5. Repayment of Additional TI Allowance. The Additional TI Allowance shall
be subject to the following methods of cost recovery, all of which are based on
the entire square feet of space in the Initial Premises. The Additional TI
Allowance is provided as part of the basic consideration to Tenant under this
Amendment and will not result in any rental adjustment or additional rent beyond
the minimum monthly rental expressly provided in the Lease except as set forth
in this Section 5. Schedule 1 attached hereto provides a sample calculation for
the following methods of cost recovery.
          (a) First Tranche. If Tenant draws down any portion of the First
Tranche, then from and after the date of each disbursement of First Tranche
funds by Landlord, (i) Rent for the remainder of the Lease Year in which such
disbursement occurs shall be increased,

- 2 -



--------------------------------------------------------------------------------



 



commencing on the first day of the calendar month following the month in which
such disbursement of First Tranche funds by Landlord occurs, by a monthly amount
equal to eight hundred thirty-three one-thousandths of a percent (0.833%) of the
amount of such disbursement (the amount of such increase is referred to herein
as the “First Tranche Additional Monthly Rent”), and (ii) at the beginning of
each subsequent Lease Year during the initial term of the Lease, the First
Tranche Additional Monthly Rent shall be increased by three percent (3.0%) over
the First Tranche Additional Monthly Rent payable during the immediately
preceding Lease Year. Such increases shall be in addition to any increases in
Rent pursuant to Section 3.1(a) of the Initial Lease. The First Tranche
Additional Monthly Rent will become part of monthly minimum rent payable with
respect to the Initial Premises for all purposes under the Initial Lease, and as
such, will affect the monthly minimum rental due pursuant to Section 3.1(b) of
the Initial Lease during any extended term of the Lease.
          (b) Second Tranche. If Tenant draws down any portion of the Second
Tranche, then from and after the date of the first disbursement of Second
Tranche funds by Landlord and continuing until the amortization of such amounts
has been paid in full in the manner described below, commencing on the first day
of the calendar month following the month in which such first disbursement of
Second Tranche funds by Landlord occurs, Tenant shall pay to Landlord, in
addition to the Rent and any amounts due under Section 5(a) of this Amendment,
additional monthly rent (the “Second Tranche Additional Monthly Rent”) in an
amount equal to the amount necessary to amortize the entire cumulative amount of
the Second Tranche funds drawn down by Tenant, over a seven (7) year period on a
level-payment basis with an implied interest rate of eleven percent (11%) per
annum on the unamortized balance of such Second Tranche funds outstanding from
time to time. The parties acknowledge that to the extent the Second Tranche
funds are drawn down in two or more phases by Tenant, it will be necessary for
the Second Tranche Additional Monthly Rent to be recalculated following each
successive draw-down in order to reflect the additional amortization amounts
attributable to such successive draw-down.
          (c) Third Tranche. If Tenant draws down any portion of the Third
Tranche, then from and after the date of the first disbursement of Third Tranche
funds by Landlord and continuing until the amortization of such amounts has been
paid in full in the manner described below, commencing on the first day of the
calendar month following the month in which such first disbursement of Third
Tranche funds by Landlord occurs, Tenant shall pay to Landlord, in addition to
the Rent and any amounts due under Sections 5(a) and 5(b) of this Amendment,
additional monthly rent (the “Third Tranche Additional Monthly Rent”) in an
amount equal to the amount necessary to amortize the entire cumulative amount of
the Third Tranche funds drawn down by Tenant, over a five (5) year period on a
level-payment basis with an implied interest rate of twelve percent (12%) per
annum on the unamortized balance of such Third Tranche funds outstanding from
time to time. The parties acknowledge that to the extent the Third Tranche funds
are drawn down in two or more phases by Tenant, it will be necessary for the
Third Tranche Additional Monthly Rent to be recalculated following each
successive draw-down in order to reflect the additional amortization amounts
attributable to such successive draw-down.
          (d) Acknowledgement of Revised Rent Schedule. Promptly following the
earlier to occur of (i) the entire Additional TI Allowance being claimed or
drawn by Tenant and

- 3 -



--------------------------------------------------------------------------------



 



(ii) the expiration of the availability of the Additional TI Allowance pursuant
to Section 3 of this Amendment, Landlord and Tenant shall execute a written
acknowledgement of the monthly minimum rental due under the Lease (i.e., the
Rent, First Tranche Additional Monthly Rent, Second Tranche Additional Monthly
Rent and Third Tranche Additional Monthly Rent) and related matters as affected
by this Amendment, which acknowledgement shall be deemed to be incorporated
herein by this reference. Notwithstanding the foregoing requirement, the failure
of either party to execute such a written acknowledgement shall not affect the
determination of the monthly minimum rental due under the Lease and related
matters in accordance with the provisions of this Amendment.
          (e) Repayment Not a Loan. The parties acknowledge that Tenant’s
repayment of the Additional TI Allowance through the additional monthly rental
amounts set forth in this Section 5 are a method of cost recovery and do not
constitute a loan from Landlord. Any terminology similar to that as might be
used in connection with a loan (e.g., amortizations and interest rates), are
used solely for convenience in calculating the rates of such cost recovery and
should not, and may not, be used to imply any lending relationship between the
parties.
     6. Brokers. Each party respectively (i) represents and warrants that no
broker participated in the consummation of this Amendment and (ii) agrees to
indemnify, defend and hold the other party harmless against any liability, cost
or expense, including (but not limited to) reasonable attorneys’ fees, arising
out of any claims for brokerage commissions or other similar compensation in
connection with any conversations, prior negotiations, agreements or other
dealings by the indemnifying party with any broker in connection with this
Amendment.
     7. Entire Agreement. This Amendment constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all prior negotiations, discussions, terms sheets, understandings and
agreements, whether oral or written, between the parties with respect to such
subject matter (other than the Lease itself, as expressly amended hereby).
     8. Execution and Delivery. This Amendment may be executed in one or more
counterparts and by separate parties on separate counterparts, effective when
each party has executed at least one such counterpart or separate counterpart,
but each such counterpart shall constitute an original and all such counterparts
together shall constitute one and the same instrument.
     9. Full Force and Effect. Except as expressly set forth herein, the Lease
has not been modified or amended and remains in full force and effect.
[signature page follows]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the Effective Date.

              “Landlord”   “Tenant”
 
            BRITANNIA HACIENDA VIII LLC,   ALEXZA PHARMACEUTICALS, INC., a
Delaware limited liability company   a Delaware corporation
 
           
 
  By:   /s/ Thomas King    
 
           
By: [ILLEGIBLE]
  Name:   Thomas King    
 
           
 
  Title:   President + CEO    
 
           
 
           
 
  By:   /s/ August J. Moretti    
 
           
 
  Name:   August J. Moretti    
 
           
 
  Title:   SVP - CFO    
 
           

- 5 -



--------------------------------------------------------------------------------



 



Schedule 1
Sample Calculations Pursuant to Section 5 of Second Amendment to Lease
Alexza Pharmaceuticals
2001 Stlerlin Court
Square Feet     65,604     SF

                                                                               
                                                                               
        Additional TI Allowance Repayment Lease Periods   Existing Minimum Rent
Schedule   First ATIA Tranche   Second ATIA Tranche   Third ATIA Tranche   Total
    Adjusted Lease   Start           End   Square   Net Rent   Monthly   Net
Rent   Monthly   Net Rent   Monthly   Net Rent   Monthly   Monthly     Total
Months   Date   -   Date   Feet   PSF/MO   Min Rent   PSF/MO   FATIA Rent  
PSF/MO   SATIA Rent   PSF/MO   TATIA Rent   ATIA Rent     Monthly Rent
1-9
  Apr-07     —     Dec-07     [ILLEGIBLE]     $ 3,000     $ 105,000     $ —    
$ —     $ —     $ —     $ —     $ —     $ —       $ 105,000  
10-12
  Jan-08     —     Mar-08     [ILLEGIBLE]     $ 3,000     $ 105,000     $ 0.33  
  $ 21,667     $ —     $ —     $ —     $ —     $ 21,667       $ 126,667  
13-24
  Apr-08     —     Mar-09     [ILLEGIBLE]     $ 3,000     $ 150,000     $ 0.34  
  $ 22,317     $ 0.52     $ 34,245     $ 0.34     $ 22,244     $ 78,806       $
228,506  
25-36
  Apr-09     —     Mar-10     [ILLEGIBLE]     $ 3,070     $ 201,404     $ 0.35  
  $ 22,986     $ 0.52     $ 34,245     $ 0.34     $ 22,244     $ 79,475       $
280,880  
37-48
  Apr-10     —     Mar-11     [ILLEGIBLE]     $ 3,162     $ 207,440     $ 0.36  
  $ 23,676     $ 0.52     $ 34,245     $ 0.34     $ 22,244     $ 80,165       $
287,505  
49-60
  Apr-11     —     Mar-12     [ILLEGIBLE]     $ 3,257     $ 213,672     $ 0.37  
  $ 24,386     $ 0.52     $ 34,245     $ 0.34     $ 22,244     $ 80,875       $
294,548  
61-72
  Apr-12     —     Mar-13     [ILLEGIBLE]     $ 3,355     $ 220,101     $ 0.38  
  $ 25,118     $ 0.52     $ 34,245     $ 0.34     $ 22,244     $ 81,607       $
301,708  
73-84
  Apr-13     —     Mar-14     [ILLEGIBLE]     $ 3,455     $ 226,662     $ 0.39  
  $ 25,871     $ 0.52     $ 34,245     $ —     $ —     $ 60,116       $ 266,778
 
85-96
  Apr-14     —     Mar-15     [ILLEGIBLE]     $ 3,559     $ 233,455     $ 0.41  
  $ 26,647     $ 0.52     $ 34,245     $ —     $ —     $ 60,892       $ 294,377
 
97-108
  Apr-15     —     Mar-16     [ILLEGIBLE]     $ 3,666     $ 240,504     $ 0.42  
  $ 27,447     $ —     $ —     $ —     $ —     $ 27,447       $ 267,951  
109-120
  Apr-16     —     Mar-17     [ILLEGIBLE]     $ 3,776     $ 247,721     $ 0.43  
  $ 28,270     $ —     $ —     $ —     $ —     $ 28,270       $ 275,991  
121-132
  Apr-17     —     Mar-18     [ILLEGIBLE]     $ 3,889     $ 255,134     $ 0.44  
  $ 29,118     $ —     $ —     $ —     $ —     $ 29,118       $ 284,252  

                      ASSUMPTIONS:  
First ATIA Tranche
               
(100% drawn on 12-31-2007)
               
 
        [ILLEGIBLE]      
Amount Utilized:
  $ 2,600,000          
Rentalization Rate:
    10 %        
Rentalized Value:
  $21,687 per month        
psf
  $ 0.33          
Annual Increases:
    3.0 %        
 
               
Second ATIA Tranche
               
(100% drawn on 03-31-2008)
               
 
               
Amount Utilized:
  $ 2,000,000          
Amortization Rate:
    11 %        
Term:
  7 Years        
Monthly Amortization:
  $34,245 per month        
psf
  $ 0.52          
Annual Increases:
  Constant        
 
               
Third ATIA Tranche
               
(50% drawn on 03-31-2008)
               
 
               
Amount Utilized:
  $ 1,000,000          
Amortization Rate:
    12 %        
Term:
  5 Years        
Monthly Amortization:
  $22,244 per month        
psf
  $ 0.34          
Annual Increases:
  Constant

